DETAILED ACTION
Applicant's arguments filed on 02/10/2021 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 3-8, 10-14 and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 14; prior art of record fails to disclose either by itself or in combination:  “…wherein said first arrangement of switches and said second arrangement of switches are configured to produce five levels of voltage between said first AC terminal and said second AC terminal when operated according to a predetermined switching sequence; and wherein said predetermined switching sequence includes a zero-output switching configuration that electrically isolates said first AC terminal and said second AC terminal from said set of nodes.”
Claim 8; prior art of record fails to disclose either by itself or in combination:  “…A five-level inverter, comprising: a DC power coupling with a DC voltage; an AC power coupling; two DC link capacitors arranged to create a set of nodes; a plurality of switches located between said set of nodes and said AC power coupling; and a predetermined switching sequence that generates five voltage output levels; wherein said predetermined switching sequence includes a zero-output switching configuration in which said set of nodes is electrically isolated from said AC power coupling.”

These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Related Prior Art
The following related prior arts made of record are considered pertinent to applicant's disclosure to further show the general state of the art. The references are: Wang et al. US 2018/0241320 and Xie et al. US 2020/0021203. However, the connection to ground that is shared by the center node and the output circuitry provides electrical connection and therefore does not provide electrical isolation during a zero phase.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838